       Case 7:16-cv-03572-KMK-PED Document 538 Filed 04/12/21 Page 1 of 2



                                                             windelsmarx.com


Bradley D. Simon
212.237.1164                                    156 W. 56th Street | New York, NY 10019
bsimon@windelsmarx.com                          T. 212.237.1000 | F. 212.262.1215




                                             April 7, 2021


The Honorable Kenneth M. Karas
United States District Court
Southern District of New York
300 Quarropas Street
White Plains, New York 10601



                              Re: Galgano v. . County of Putnam et al.
                                  Docket NO; 16 CV 03572(KMK)(PED


Dear Judge Karas:
        We represent Mrs. Helen Galgano, the wife of Plaintiff George Galgano. We write in
reply to the responses filed April 6, 2021 by the County of Putnam and the individual Putnam
defendants to Mrs. Galgano’s letter filed March 31, 2021 objecting to the Defendants’
dissemination of her privileged text communications.
        First, Mrs. Galgano is not a party to this action. The fact that the text messages have
been in the possession of defendant since 2018 is irrelevant to Mrs. Galgano. As a non -party she
is not imputed to have knowledge of every filing made in the case by virtue of being married to
the Plaintiff. The fact that she is a partner at the firm representing her husband is also of no
import since she is not working on the matter and has removed herself from any involvement.
        The Defendants reference Magistrate Judge Davison’s September 20, 2018 order
directing that all communications between Plaintiff and his wife be filed under seal rather than
on the public docket. The Defendants should honor the spirit of that order and cease the
dissemination of Mrs. Galgano’s privileged communications in all correspondence and not just
with respect to docket filings. It is extremely distressing to Mrs. Galgano to discover that her
personal and private communications with her husband are being exposed and disseminated by
Defendants in correspondence between the parties.




{11912566:1}
       Case 7:16-cv-03572-KMK-PED Document 538 Filed 04/12/21 Page 2 of 2




Honorable Kenneth M. Karas
United States District Court
April 7, 2021
Page 2


        Our request for relief is simple. We respectfully ask that the Court issue an order
directing the Defendants to cease publication of all privileged and private text communications
between Mrs. Galgano and her husband.
         Your Honor’s attention to this request is greatly appreciated.


                                                       Respectfully submitted,




                                                                      Bradley D. Simon

By Ms. Galgano's own admission, the text messages in question are "not a
part of the 'intercepted' universe" of wiretap communications that are the subject of
the Rule 72 Objection pending before this Court. (Dkt. No. 527.) As counsel for
Defendants note, (see Dkt. Nos. 533-34), Judge Davison addressed the relevant
text messages when issuing his September 20, 2018 order, which requires that
certain confidential communications be filed under seal pursuant to the Protective
Order in this case, (see Dkt. No. 283). Even if the Court agreed that Defendants
had violated "the spirit of that order," as Ms. Galgano suggests, (Dkt. No. 535),
there is no Rule 72 objection challenging the September 20, 2018 order. The
Court may not enforce the "spirit" of an order to which there is no pending
objection. Ms. Galgano's request is therefore denied, and the Clerk of Court is
respectfully directed to terminate the pending Application, (Dkt. Nos. 526-27).




                                         April 12, 2021




{11912566:1}
